Citation Nr: 0406118	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  98-17 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION


The veteran had active service from June 1959 to May 1961.

The veteran filed his initial claim for compensation benefits 
in 1998.

This appeal to the Board of Veterans Appeals (the Board) was 
taken from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York in 
1998, which granted service connection for various 
disabilities, and assigned noncompensable ratings for each 
from February 19, 1998, the date of the veteran's claim.

During the course of the pending appeal, the RO assigned a 10 
percent rating for the veteran 's tinnitus effective the date 
of new regulations, June 11, 1999.  This is the maximum 
assignable for tinnitus under Code 6260, and might thus 
otherwise no longer be part of the appeal, but for reasons 
which will be delineated below, that issue remains on appeal.  
See also AB v. Brown, 6 Vet. App. 35 (1993). 

Since the veteran contests the disability evaluation that was 
assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

After the case arrived at the Board, the case underwent 
further development under regulations then in effect.  This 
development was accomplished.  The veteran participated 
therein and was fully informed of the evidence obtained as a 
result thereof.  In fact, in correspondence received by the 
Board from the veteran in March 2003, he expressed his 
satisfaction with the results of the development with regard 
to defective hearing and tinnitus.  

However, he specifically disagreed with the nature of the 
development with regard to his residuals of a deviated nasal 
septum.  As a result of the veteran's response, the Board 
undertook further development on that issue; and further, in 
a decision in August 2003, remanded the issue for further 
development.  That issue remains in remand status.

In the meantime, in a decision in March 2003, the Board had 
also denied entitlement to an increased evaluation for 
bilateral defective hearing.  The Board granted entitlement 
to a 10 percent evaluation for tinnitus from February 19, 
1998 to June 10, 1999; and denied entitlement to an 
evaluation in excess of 10 percent for tinnitus.

The veteran took his claim to the United States Court of 
Appeals for Veterans Claims  (the Court).  In action under 
Docket 03-1427, and dated October 24, 2003, a partial Joint 
Remand was issued which noted that ratings for defective 
hearing and postoperative deviated septum were not at issue; 
but held that with regard to the tinnitus portions of the 
March 23, 2003 Board decision, the decision was vacated for 
reasons to include detailed reasons and bases and 
consideration of 38 C.F.R. § 4.25(b) as relates to 
disabilities rising from a single disease entity.  Thus that 
issue is now again before the Board for a final decision.

In correspondence from the veteran dated February 9, 2004, he 
indicated that he had nothing further to add to the file and 
that the case should be readjudicated following review by his 
representative.  The veteran's representative submitted 
written arguments on February 25, 2004, and the case is now 
before the Board for final appellate review.


FINDINGS OF FACT

1.  Adequate development of the evidence now has been 
undertaken so as to provide for an equitable assessment of 
the veteran's service-connected tinnitus disability.

2.  Prior to June 10, 1999, the veteran had persistent 
tinnitus as a result of acoustic trauma.

3.  Since June 1999, the veteran's tinnitus has been 
continuous.




CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation and no more for 
tinnitus prior to June 10, 1999, have been met.  38 U.S.C.A. 
§§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
since June 10, 1999, have not been met.  38 U.S.C.A. §§ 1151, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Considerations

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The new law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist 
claimants in the development of their claims.  First, VA has 
a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  

VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled with 
respect to the claim for higher schedular ratings for 
tinnitus.  The veteran was provided adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the rating decision, the 
statements of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran, informed 
him and his representative of the information and evidence 
needed to substantiate the claims and complied with VA's 
notification requirements.  

The RO also supplied the veteran with the applicable 
regulations in the SOC and SSOCs.  The basic elements for 
establishing entitlement to an increased rating have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements, and of course, 
notwithstanding any specific regulatory changes with regard 
to given disabilities as described herein.  The VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the tinnitus rating issues has been 
obtained.  All relevant evidence identified by him was 
obtained and considered.  The claims file contains his 
service medical records.  Post-service treatment records have 
also been obtained.  The veteran has been afforded disability 
evaluation examinations by VA to assess the severity of his 
disability.  With regard to the adequacy of the examinations, 
the Board notes that the examination reports reflect that the 
examiners recorded the past medical history, noted the 
veteran's current complaints, conducted examinations, and 
offered appropriate assessments and diagnoses.  

Specifically because the veteran expressed concern that he 
had not been examined fairly, the Board effectuated as yet 
another reexamination of the veteran, for which he reported, 
and results from which are now in the file.  He has not 
indicated that any further testing is necessary or that he 
has any objections to the findings on the recent evaluations.

Pursuant to the requirements discussed in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002, on several occasions, 
communications with the veteran discussed whether he or VA 
was responsible for obtaining given evidence.  In the context 
of the examination most recently by the Board, and 
notifications related thereto, that has also been clarified, 
and he has indicated that he understands the relative 
responsibilities and all available evidence now in the file.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim. The Board 
finds that the examination reports coupled with the other 
evidence of record provide sufficient information to 
adequately evaluate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence with regard to tinnitus is required.

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the claims on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations. See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

Under 38 U.S.C.A. § 5110(g) (West 1991), it states the 
following:

Subject to the provisions of section 5101 of this title, 
where compensation . . . is awarded or increased pursuant to 
any Act or administrative issue, the effective date of such 
award or increase shall be fixed in accordance with the facts 
found but shall not be earlier than the effective date of the 
Act or administrative issue. In no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefor or the date of the administrative 
determination of entitlement, whichever is earlier.

See also 38 C.F.R. § 3.114(a) (2002).  Under that regulation, 
VA clarifies that if a claim for an increased evaluation is 
reviewed on the initiative of VA within one year from the 
effective date of the law or VA issue, benefits may be 
authorized from the effective date of the law or VA issue.  
38 C.F.R. § 3.114(a)(1) (2003).

The United States Court of Appeals for Veterans Claims (the 
Court) has observed that in the latter instance, evidence of 
the present level of the disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994)).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Tinnitus
Criteria

The Board notes that the criteria for tinnitus changed on 
June 10, 1999.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies unless 
otherwise indicated.  Marcoux v. Brown, 9 Vet. App. 289 
(1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the previous criteria effective prior to June 10, 1999, 
persistent tinnitus as a result of head injury, concussion, 
or acoustic trauma warranted a 10 percent evaluation.  38 
C.F.R. § 4.87a, Diagnostic Code 6260 (effective prior to June 
10, 1999).   Note (1) thereafter reflects that a separate 
evaluation for tinnitus may be combined with an evaluation 
under Diagnostic Code 6100, 6200 or 6204 or other diagnostic 
codes, except when tinnitus supports an evaluation under one 
of those diagnostic codes.  

Under the criteria effective June 10, 1999, a 10 percent 
evaluation may be assigned for recurrent tinnitus.  38 C.F.R. 
4.87, Diagnostic Code 6260 (effective June 10, 1999).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.

However on May 22, 2003, the VA's General Counsel issued 
VAOPGCPREC   2-2003 which specifically addressed the question 
of ratings for recurrent tinnitus.  

The opinion, in pertinent part, is as follows:  

Whether Diagnostic Code (DC) 6260, as in effect 
prior to June 10, 1999, and as amended as of that 
date, authorizes a single 10% disability rating for 
tinnitus, regardless of whether tinnitus is 
perceived as unilateral, bilateral, or in the head, 
or whether separate disability ratings for tinnitus 
in each ear may be assigned under that or any other 
diagnostic code?

DISCUSSION:

1.  Before 1999, the rating schedule authorized a 
10% disability rating for tinnitus incurred as a 
result of trauma to the head.  See generally 38 
C.F.R. § 4.87a, DC 6260 (1998) ("Persistent as a 
symptom of head injury, concussion or acoustic 
trauma.").  At that time, manifestations of 
tinnitus that were not the result of head trauma 
could be rated in association with the underlying 
cause under the appropriate diagnostic code.   In 
1999, the Rating Schedule was amended, 64 Fed. Reg. 
25,202, 25,210 (1999), to provide service 
connection for "Tinnitus, recurrent," regardless 
of its etiology.  38 C.F.R. § 4.87, DC 6260.  
Additionally, a note was added in the 1999 
amendment instructing raters that:  "A separate 
evaluation for tinnitus may be combined with an 
evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus 
supports an evaluation under one of those 
diagnostic codes."  38 C.F.R. § 4.87, DC 6260.  
Neither the prior nor the amended regulation 
contained any language suggesting that a separate 
tinnitus rating could be awarded for each ear, nor 
does any other rating schedule provision in effect 
prior to or after 1999 suggest that such separate 
ratings may be awarded.  For example, 38 C.F.R. 
§ 4.124a, DC 8046, has long provided that, for 
purposes of rating cerebral arteriosclerosis, 
"[p]urely subjective complaints such as headache, 
dizziness, tinnitus, insomnia and irritability . . 
. will be rated 10 percent and no more under 
diagnostic code 9305."  In such cases, the 
condition of tinnitus is taken into account as a 
rating factor which may give rise to a maximum 10% 
disability rating without regard to whether the 
condition is unilateral or bilateral in nature.  

2.  The Merck Manual states that tinnitus is the 
perception of sound in the absence of an acoustic 
stimulus.  "The Merck Manual" 665 (17th ed. 1999).  
VA discussed the nature of tinnitus in a recent 
notice of proposed rulemaking concerning the rating 
schedule provision governing tinnitus, 67 Fed. Reg. 
59,033 (2002), explaining that:

Tinnitus is classified either as subjective 
tinnitus (over 95% of cases) or objective tinnitus.  
In subjective or "true" tinnitus, the sound is 
audible only to the patient.  In the much rarer 
objective tinnitus (sometimes called extrinsic 
tinnitus or "pseudo-tinnitus"), the sound is 
audible to other people, either simply by listening 
or with a stethoscope.  Objective tinnitus commonly 
has a definite cause that generates the sound, such 
as vascular or muscular disorders.  Objective 
tinnitus may also be due to such nonpathologic 
causes as noise from the temporomandibular joints, 
openings of the eustachian tubes, or repetitive 
muscle contractions.

Accordingly, objective tinnitus is properly 
evaluated as part of the underlying condition 
causing it.  

3.  The notice of proposed rulemaking went on to 
explain that:

True (subjective) tinnitus does not originate in 
the inner ear, although damage to the inner ear may 
be a precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain creates 
phantom sensations to replace missing inputs from 
the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs 
(Diseases of the Ear, H. Ludman, and T. Wright, 6th 
ed., chapter 11; Phantom auditory perception 
(tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. 
Jasterboff, 1990; and Mechanisms of Tinnitus. Allyn 
and Bacon, 1995, J. Vernon and A. Moller (Eds.)).  
The Oregon Tinnitus Data Archive found in a study 
of 1630 individuals with tinnitus that 63% reported 
tinnitus in both ears and 11% reported it as 
filling the head.  (http://www.ohsu.edu/ohrc-
otda/95-01/data/08.html).  Therefore, in the great 
majority of cases, tinnitus is reported as either 
bilateral or undefined as to side.  

True tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise 
from the brain rather than the ears.  67 Fed. Reg. 
at 59,033.  As VA's notice of proposed rulemaking 
made clear, the perception of noise is the 
disability identified in true tinnitus, and the 
source of this perceived noise is not in either or 
both ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is the primary 
basis for VA's practice, as reflected in the notice 
of proposed rulemaking, of rating tinnitus as a 
single disease entity.

4.  On May 14, 2003, VA published a final rule 
adding a note to DC 6260, directing raters to 
"[a]ssign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head."  68 Fed. Reg. 
25,822, 25,823 (2003); 38 C.F.R. § 4.87, DC 6260, 
note (2).  The notice also added a note providing 
that objective tinnitus is to be evaluated as part 
of the underlying condition, not under DC 6260.  38 
C.F.R. § 4.87, DC 6260, note (3).  The notice 
stated that:

This document amends the Department of Veterans 
Affairs (VA) Schedule for Rating Disabilities to 
state more explicitly the method of evaluation of 
tinnitus under diagnostic code 6260 in the portion 
of the rating schedule that addresses evaluation of 
disabilities of the ear.  The intended effect of 
this action is to codify current standard VA 
practice by stating that recurrent tinnitus will be 
assigned only a single 10-percent evaluation 
whether it is perceived in one ear, both ears, or 
somewhere in the head.  68 Fed. Reg. at 25,822.  As 
was stated in the notice of proposed rulemaking: 
"This amendment involves no substantive change and 
is consistent with current practice."  67 Fed. 
Reg. at 59,033.  Thus, the amendment restated in 
more explicit terms the rule reflected in prior VA 
regulations that only a single 10% rating for 
tinnitus is authorized regardless of whether 
tinnitus is perceived as unilateral, bilateral, or 
in the head.  

5.  The 1999 amendment to DC 6260 reflected an 
awareness that tinnitus need not be constant to be 
disabling and that it can have causes other than 
head trauma.  59 Fed. Reg. 17,295, 17,297 (1994).  
The amendment addressed the need to accommodate 
tinnitus resulting from other causes.  Further, the 
note added to DC 6260 by that amendment reflects 
the rule, stated in 38 C.F.R. § 4.14, that the 
disability resulting from tinnitus cannot be rated 
simultaneously under more than one diagnostic code.  
The 1999 amendment did not reflect any change in 
view as to the nature of tinnitus itself.  Thus, 
the most recent amendment to DC 6260 definitively 
stating that only a single 10% disability rating is 
authorized for tinnitus merely restates the law as 
it existed both prior to and after the 1999 
amendment.  Accordingly, the rule that only a 
single 10% disability rating is authorized for 
tinnitus regardless of whether the tinnitus is 
perceived as unilateral, bilateral, or in the head 
is for application in cases arising both before and 
after the 1999 amendment.  

HELD:  

Diagnostic Code 6260 (currently codified at 38 
C.F.R. § 4.87), as in effect prior to June 10, 
1999, and as amended as of that date, authorized a 
single 10% disability rating for tinnitus, 
regardless of whether tinnitus is perceived as 
unilateral, bilateral, or in the head.  Separate 
ratings for tinnitus for each ear may not be 
assigned under DC 6260 or any other diagnostic 
code.

In its decisions, the Board is bound by applicable statutes, 
the regulations of the Department of Veterans Affairs and 
precedent opinions of the General Counsel of the Department 
of Veterans Affairs. 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.


Factual Background

The veteran's DD 214 shows that he was recognized as a 2d 
Class gunner for a recoilless rifle (106 RR) and marksman 
(rifle).  His occupational specialty was shown as heavy 
weapons infantryman.

On the initial VA examination in June 1998, the veteran 
reported that while involved in war games in service, he was 
on a bank under a tank when a round was fired directly over 
his head, and he experienced temporary hearing loss, loud 
high-pitched ringing in both ears, and pain.  The ringing had 
continued since that time but he had tried, and had been 
able, to ignore it some of the time.  

On VA examination in April 2002, the veteran reported that he 
had had ringing in his ears and pain since the tank had fired 
rounds over his head in service.  He reported that the 
tinnitus was high pitched and loud, and had been present 
bilaterally since then.  He was able to ignore it much of the 
time.

On VA examination in December 2002, the veteran reported that 
he had had constant bilateral ringing in his ears ever since 
the tank had fired in service.  There had been no vertigo or 
other associated symptoms.  He indicated that he had 
occasional pain in the right ear.

Analysis

The Board notes that in the initial noncompensable rating 
which took effect with the date of claim, February 19, 1998, 
the RO specifically denied that a compensable evaluation was 
warranted prior to June 10, 1999, because the veteran's 
tinnitus was not the result of a head injury, concussion, or 
acoustic trauma.  

However, as noted in several presentations filed by his 
representative, and confirmed by post-service evaluations 
including an opinion by the most recent VA examiner who was 
asked for an opinion in that regard, the veteran's tinnitus 
was clearly the result of acoustic trauma.  And while it has 
been said that, understandably, the veteran tried, and at 
times was able, to ignore it, there is no evidence to 
contradict that it was then, and has always been, persistent.  

Accordingly, since the veteran's tinnitus at the time of his 
claim and since was both the result of acoustic trauma and 
persistent, his symptoms clearly fit within the criteria for 
a 10 percent rating under the old schedular provisions.  The 
Board has carefully reviewed the evidence of record and finds 
that the evidence supports the grant of a 10 percent 
evaluation for tinnitus from February 19, 1998 to June 10, 
1999.  

As for the issue of entitlement to a rating in excess of 10 
percent since June 1999, the Board notes that 10 percent is 
the highest allowable evaluation under Diagnostic Code 6260.  
There is no evidence, nor for that matter, even a claim, that 
his tinnitus is a result of other than acoustic trauma, and 
thus various other codes such as relating to tinnitus due to 
brain tumor, etc., are inapplicable.  

The veteran has raised the issue of 38 C.F.R.§ 4.25(b) which 
provides that in general, all disabilities, including those 
arising from a single disease entity, are rated separately, 
and all disability ratings are then combined in accordance 
with 38 C.F.R. § 4.25.  

However, in the case of a tinnitus disability, there is 
somewhat of an exception, as noted in the aforecited General 
Counsel Opinion, and this distinction is that by which the 
Board must be guided.  This is a specific and entirely 
unequivocal ruling which clarifies that regulations with 
regard to the assignment of a single 10 percent rating are 
applicable regardless of whether the tinnitus is one or both 
ears, etc., and as such, obviates the need for further 
discussion of the matter.



Further Considerations

As addressed above, the factual circumstances of this case do 
not warrant the assignment of staged ratings pursuant to 
Fenderson, op. cit.  

The facts in the tinnitus issues (except with regard to the 
rating of tinnitus prior to June 1999), reflect that a 
preponderance of the evidence is against the increased rating 
in which case, the claim is denied.  Gilbert, op. cit.

Moreover, review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2001).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).



ORDER

Entitlement to a 10 percent evaluation for tinnitus from 
February 19, 1998 to June 10, 1999, is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits; entitlement to an evaluation in excess of 
10 percent evaluation for tinnitus is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


   In Wanner v. Principi, 17 Vet. App. 4, 18 (2003), the CAVC invalidated the part 
of pre-1999 38 C.F.R. § 4.87a, DC 6260, that contained a trauma requirement for a 
10% disability rating for tinnitus.  As a result, the sole criterion remaining for that 
regulation was that the tinnitus be "[p]ersistent."  The CAVC did not reach the issue 
of whether a rating in excess of 10% could be provided for bilateral tinnitus under 
the modified regulation.  


